Citation Nr: 0524550	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE


Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of establishing entitlement to 
Department of Veterans Affairs (VA) death benefits.  



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant seeks benefits as the surviving spouse of the 
veteran who had recognized service from December 1941 to 
October 1942, and from August 1945 to February 1946, and was 
a prisoner-of-war April to July 1942.  He died in January 
1949.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 administrative denial 
determination by the Manila Department of Veterans Affairs 
(VA), Regional Office.  In June 2004 the case was remanded 
for further development and adjudication.  The Board has 
granted the appellant's May 2004 motion to advance the case 
on the Board's docket.

The procedural posture of this case was discussed in the 
"INTRODUCTION" portion of the Board's June 2004 remand.  
The appellant was notified that as a threshold matter she 
must establish that she is a proper claimant for the benefit 
sought, i.e., that she was the veteran's spouse, and that if 
she remarried after the veteran died, such marriage was 
terminated.  The issue is characterized accordingly.  

In correspondence received in July 2005, the appellant 
expressed a desire to be represented in this matter by The 
American Legion.  By letter of July 25, 2005, she was advised 
that to elect representation she needed to complete and 
submit an attached VA form 21-22 (and was given 30-days to 
respond).  She has not responded.  The July 2005 letter also 
advised her that if she did not respond within 30 days, the 
Board would proceed with its review considering her 
unrepresented in this matter.  


FINDINGS OF FACT

1.  Based on statements by the appellant, and other lay 
evidence, the appellant and the veteran lived together as 
"husband and wife" for an unconfirmed period of time prior 
to his death in January 1949.  
2.  Because no official documentation has been submitted, and 
because statements of record in that regard are inconsistent, 
it is unclear whether or not the appellant and the veteran 
were married in a legal ceremony.

3.  After the veteran died the appellant married "B.G."; 
there is no documentation that such marriage has been 
terminated.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes.  38 U.S.C.A. 
§§ 101(3), 103(d)(1), (2), and (5), 5107 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.55, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A March 2002 letter from the AOJ to the appellant (issued 
prior to the initial AOJ administrative determination) 
informed her of what evidence was required to substantiate a 
claim of service connection for the "cause of death" and of 
her and VA's respective duties in securing evidence (i.e., 
what portion of the evidence both she and VA were responsible 
for obtaining).  The appellant was also specifically informed 
that "[y]our relationship with the veteran must first be 
established before we can continue processing your claim."  
The March 2004 statement of the case (SOC) explained what the 
record showed and why the claim was denied.  The SOC, at page 
4, also advised the appellant to "provide any evidence in 
[her] possession that pertains to the claim."  The June 2004 
Board remand and a June 2004 letter advised the appellant 
that as a threshold matter she had to establish that she was 
a proper claimant, i.e., that she was an unremarried widow of 
the veteran.  The June 2004 letter from the AMC asked her to 
"provide us with any evidence or information you may have 
pertaining to your appeal."

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records.  Available postservice 
medical records of the veteran's have also been secured.  
Pursuant to the Board's June 2004 remand, the appellant was 
advised that she had to show that she was in fact married to 
the veteran (and that any remarriage after he died was 
terminated).  She has not identified any pertinent records 
outstanding.  VA's duties to notify and assist are met.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).


Laws and Regulations

Generally, a "surviving spouse" is a person who was married 
to the veteran when the veteran died, and has not remarried.  
38 U.S.C.A. § 101(3).  See also 38 C.F.R. § 3.55.  38 
U.S.C.A. § 103(d)(1) provides that the remarriage of a 
surviving spouse is not a bar to benefits if the remarriage 
is void or annulled.  38 U.S.C.A. § 103(d)(2)(5) provides 
that remarriage terminated by death or divorce is not a bar 
to VA death compensation and certain other benefits.  
Together, these provisions mandate that remarriage is a bar 
to recognition of an individual as the deceased veteran's 
surviving spouse for purposes of death pension benefits.  See  
38 C.F.R. § 3.55(a)(2).

For VA death benefits entitlement purposes, the veteran must 
have been married to the appellant for over one year or for 
any period of time if a child was born of the marriage.  38 
C.F.R. § 3.54.  

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  Marriage is 
established by one of several types of evidence including a 
copy of the public record of marriage, an official report 
from the service department as to a marriage which occurred 
while the veteran was in service, an affidavit of the 
clergyman or magistrate who officiated, or by affidavits or 
certified statements of two or more eyewitnesses to the 
ceremony.  38 C.F.R. § 3.205(a).  In the absence of 
conflicting information, proof of marriage which meets the 
requirements of 38 C.F.R. § 3.205(a), together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(b).


Factual Basis

Correspondence from the Office of the Local Civil Register 
(Republic of the Philippines, Province of Pampanga, 
Municipality of Mexico), certified in November 1951, shows 
that the veteran died in January 1949 and that the cause of 
the death was "P.T.B."  

The veteran's service records include an "Additional 
Information" form, dated in April 1958, which notes that the 
appellant was the veteran's "[a]lleged wife."  A "Request 
for Army Information," also dated in April 1958, shows that 
the appellant was the "remarried widow" of the veteran.  

A form from the Office of the Local Civil Register (Republic 
of the Philippines, Province of Pampanga, Municipality of 
Mexico), certified in July 1958, notes that the appellant was 
married to a "B.G." on June [redacted], 1957.  In a claim from the 
appellant received by VA in November 1976 she neglected to 
mention that she had remarried, noting that she had been 
married "[o]nce" and indicating that she had not remarried.  

A December 1958 "Joint Affidavit," from the Republic of the 
Philippines, Municipality of Angeles, Province of Pampanga, 
shows that two residents of Pampanga attested that the 
appellant and the veteran lived as "husband and wife" from 
September 1943 to the time of the veteran's death in January 
1949.  

In a deposition taken by VA in September 1959, the appellant 
indicated that she was married to "B.G."  She added that 
she had had three children with the veteran (this is not in 
dispute).  She informed that she had not been "married" to 
the veteran, but that they had "only made an agreement" to 
live together as husband and wife.  She added that the 
veteran died in 1948 or 1949.

An "Affidavit" from the Office of the Local Civil Register 
(Republic of the Philippines, Province of Pampanga, 
Municipality of Mexico), certified in September 1976, 
indicates that the appellant claimed to be the "legitimate 
spouse" of the veteran, and that they were "married" on 
January [redacted], 1944.  

A letter from the Office of the Local Civil Register 
(Republic of the Philippines, Province of Pampanga, 
Municipality of Mexico), certified on the same day in 
September 1976 as the above-noted "Affidavit," indicates 
that due to the destruction of records of the Register of 
Marriage caused by the last war, the record of the marriage 
between the veteran and the appellant, who were allegedly 
married on January [redacted], 1944, was unavailable.  

A September 1995 letter from the Office of the Civil Register 
(Republic of the Philippines, Province of Pampanga, 
Municipality of Mexico) indicates that, as records of 
marriages during the period of January 1935 to January 1944 
were totally destroyed by wear and tear, and that a true 
transcription from the Register of Marriages or a true copy 
of the Certificate of Marriage between the appellant and the 
veteran (who were "alleged" to be married on January [redacted], 
1944) could not be issued.

In correspondence received by the Board in July 2004, and 
acknowledged (reviewed by the RO in December 2004), the 
appellant essentially indicated that all of her records had 
been destroyed in the Typhoon Dading 1966 and the volcanic 
eruption of Mount Pinatubo in 1991.  

Analysis

Applying the (undisputed) facts in this case to the legal 
criteria cited above, the Board concludes that the appellant 
is not entitled to recognition as the surviving spouse of the 
veteran.

As a preliminary matter, it is unclear from the record as to 
whether or not the appellant and the veteran were ever 
married in a legal ceremony.  [The evidence submitted by the 
appellant in that regard contains inconsistencies.  For 
example, in 1959 she claimed she was not married to the 
veteran, in 1976 she stated that she had been married to the 
veteran.]  It is also unclear whether the appellant had 
knowledge that common-law marriage is not recognized in the 
Philippines (or whether she was in a "deemed valid" 
marriage with the veteran).  Numerous persons have stated in 
affidavits that they had knowledge that the veteran and the 
appellant lived together as husband and wife.  No one has 
reported witnessing a marriage ceremony.  

The Board acknowledges VAOPGCPREC 58-91 (June 17, 1991) which 
states that where it is established that a claimant for 
gratuitous veterans benefits entered in to a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabitated with 
the veteran for one year or more immediately preceding the 
veteran's death or for any period of time if a child was born 
of the purported marriage, such marriage will be deemed to be 
valid.  See 38 C.F.R. § 3.52.  The requirement of a marriage 
ceremony in a jurisdiction which does not recognize common-
law-marriage constitutes a legal impediment for the purposes 
of 38 U.S.C.A. § 103(a).  Philippine law does not recognize 
common-law marriages.  At this point, the claimant does not 
appear to be alleging a "deemed valid" marriage.  On the 
contrary, she has made significant efforts to attempt to show 
that she was legally married to the veteran.

Regardless, to establish that she is the surviving spouse of 
the veteran (and thus a proper claimant for VA death benefits 
based on his service), the appellant must show that she is 
the unremarried (or for compensation purposes 
"reconstituted") widow of the veteran.  The record reflects 
that the appellant indeed remarried after the veteran died.  
While there is a notation in a claim for benefits that her 
husband after the veteran is deceased, there is no official 
confirmation of that fact.  The appellant has been advised 
(by June 2004 Board remand and subsequent letter) that in 
order to establish that she is the veteran's surviving spouse 
she must show both that she was married to the veteran, and 
(for compensation purposes) that any remarriage after the 
veteran died is terminated.  She has submitted no 
documentation in that regard.

Without any evidence show that she is not currently married 
to "B.G.," the claimant is not entitled to status as the 
surviving spouse of the veteran.  She is not a proper 
claimant for benefits based on a claim seeking to establish 
service connection for the cause of the veteran's death.  


ORDER

The appeal to establish recognition as the veteran's 
surviving spouse for VA death benefits purposes is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


